Motion for an order dismissing the appeal from a final order entered in the City Court of Albany upon the grounds that said appeal should have been taken to the County Court of Albany County. Subdivision 8 of section 285 of the Albany City Court Act provides: “All appeals taken pursuant to this section shall be taken to the county court of the county of Albany, except that when the judgment recovered is in excess of one thousand dollars, exclusive of interest and costs, or when the order or final order appealed from was entered in an action involving an amount in excess of one thousand dollars, exclusive of interest and costs, the appeal shall be taken to the appellate division of the supreme court, third department”. This was a proceeding for summary judgment in which the petition sought to recover rent in the amount of $1,409.50 and a tax adjustment under the terms of the lease in the amount of $1,592.74. After a trial, the determination took the form of an order, obtained upon motion of the tenant-respondent, which dismissed the petition. Consequently, the appeal is from an order and is governed by the amount involved in the proceeding. As such amount exceeds $1,000 the appeal was properly taken to this court. Motion denied, without costs. Present — Foster, P. J., Coon, Halpern, Zeller and Gibson, JJ.